Name: Commission Implementing Regulation (EU) NoÃ 603/2011 of 20Ã June 2011 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: organisation of transport;  tariff policy
 Date Published: nan

 23.6.2011 EN Official Journal of the European Union L 163/10 COMMISSION IMPLEMENTING REGULATION (EU) No 603/2011 of 20 June 2011 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 2011. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) An article specifically designed to be mounted into the signalling equipment of a specific model of a motor vehicle. The article is in the form of two interconnected printed circuit assemblies, each containing passive components (capacitors and resistors) and active components (diodes, light emitting diodes (LEDs), transistors and integrated circuits). One assembly is equipped with an interface for connecting to the motor vehicle light system. The LEDs provide the signalling effect. (1) See image 8512 90 90 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature, Note 2(b) to Section XVI and by the wording of CN codes 8512, 8512 90 and 8512 90 90. As the article consists of printed circuit assemblies (see the CN Explanatory Notes to subheading 8443 99 10 covering electronic assemblies), it does not fulfil the conditions for semiconductor devices and electronic integrated circuits (see Note 8 to Chapter 85). Consequently, classification under headings 8541 and 8542 is excluded. As the article is not complete, but specifically designed to be used, together with other components such as the lens, in the signalling equipment of a motor vehicle, classification under CN code 8512 20 00 is excluded. The article is therefore to be classified as a part of electrical lighting or signalling equipment of a kind used for motor vehicles under CN code 8512 90 90. (1) The image is purely for information.